Citation Nr: 1400596	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-47 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss prior to March 13, 2013, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an April 2013 rating decision, the RO increased the rating for bilateral hearing loss from 10 to 20 percent, effective March 13, 2013.  The Veteran since has continued to appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Houston, Texas.  A copy of the hearing transcript is of record.   

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not alleged and the evidence does not suggest that he is unemployable because of his service-connected bilateral hearing loss, meaning incapable of obtaining and maintaining substantially gainful employment because of this disability.  Additionally, a March 2013 VA audiologist examined the Veteran and determined that the Veteran's hearing loss will not prevent him from gaining or maintaining meaningful employment.  A TDIU claim as concerning his hearing loss has therefore not been inferred. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In light of the Veteran's hearing testimony that the March 2013 VA hearing test did not adequately mask his right ear during Maryland CNC testing of his left ear; and that the hearing test did not adequately ascertain daily functioning ability, the appeal is REMANDED to the AMC for the following actions:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

a.  All testing deemed necessary by the examiner must be performed and the results reported in detail, including all pure tone thresholds, pure tone threshold averages and Maryland CNC tests.  All efforts must be made to adequately mask the Veteran's ears during CNC testing.  

IF TEST RESULTS ARE CONSIDERED AN INCCURATE DEPICTION OF THE SEVERITY OF THE VETERAN'S HEARING LOSS, SUCH A CONCLUSION MUST BE EXPLAINED IN DETAIL INCLUDING AN OPINION AS TO WHETHER ANY OTHER TESTING MAY BE ACCOMPLISHED.

THE EXAMINER MUST REPORT AS TO WHAT DEGREE, IF ANY, THE VETERAN'S HEARING LOSS EFFECTS HIS DAILY FUNCTIONING. 

b.  The examiner MUST also address the Veteran's report of dizziness, and diagnose any related disability.  

** If a vestibular disorder is currently shown, the examiner is asked to determine whether it began during the Veteran's active service; or alternatively, is proximately due to, or aggravated by, his service-connected otitis media, bilateral hearing loss, and/or tinnitus.   

 A complete explanation for all opinions must set forth in a legible report. 

2.  Then readjudicate the increased rating claim for bilateral hearing loss.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond. 

Thereafter, the case must be returned to the Board for appellate review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


